Citation Nr: 0511516	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  00-20 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease at the level of the 3rd and 4th, and 
4th and 5th lumbar vertebrae for the period from March 1, 
1995, to February 19, 2002.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from July 1955 to June 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a May 2003 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a July 2001 decision of the Board to the extent 
that that decision denied entitlement to an evaluation in 
excess of 20 percent for the veteran's low back disability.  
In so doing, the Court remanded the case to the Board for 
action consistent with a May 2003 Joint Motion for Partial 
Remand.

As noted in the Board's December 2003 remand, on page 10 of 
the Appellant's Brief, dated in March 2003, the veteran's 
accredited representative argued that the veteran was 
entitled to a 40 percent evaluation.  In a May 2002 rating 
decision, the RO granted a 40 percent evaluation, effective 
from February 19, 2002, the date of the receipt of his claim 
for increase.  Thus, the Board previously determined that the 
claim was in part satisfied.  As such, the Board confined its 
review to the veteran's potential entitlement to an 
evaluation in excess of 20 percent prior to February 19, 
2002.  By an October 2004 rating decision, the RO awarded a 
40 percent rating effective from March 1, 1995.  Therefore, 
the Board has rephrased the issue as indicated on the title 
page.  


FINDINGS OF FACT

The veteran's degenerative disc disease at the level of the 
3rd and 4th, and 4th and 5th lumbar vertebrae does not result in 
pronounce intervertebral disc syndrome during the period from 
March 1, 1995, to February 19, 2002.




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
degenerative disc disease at the level of the 3rd and 4th, and 
4th and 5th lumbar vertebrae, for the period from March 1, 
1995, to February 19, 2002, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 
5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the Court essentially held that VA must 
provide notice "upon receipt" and "when" a substantially 
complete application for benefits is received.  This mandates 
that notice precede an initial unfavorable AOJ (agency of 
original jurisdiction) decision on a service-connection 
claim.  The Court also specifically recognized that where the 
notice was not mandated at the time of the initial AOJ 
decision, as is the situation in the veteran's case, the AOJ 
did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a)/38 C.F.R. § 3.159, 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The veteran's claim to reopen his claim for a back disorder 
was received in March 1995.  Thereafter, in June 2000, 
service connection was granted for severe degenerative disc 
disease at L3-L4 and L4-L5.  The veteran filed a timely 
notice of disagreement regarding the assignment of the 20% 
rating, arguing that a higher rating was in order.  A 
statement of the case, providing the law and regulations and 
explaining the basis for the award was issued in July 2000.  
In December 2003, correspondence addressed to the veteran 
provided him with information regarding the requirements of 
VCAA.  Thereafter, a supplemental statement of the case was 
issued in November 2004, containing the law and regulations 
addressing VCAA.

Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Law and Regulations

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In order to receive a rating higher than 40 percent under the 
rating criteria that were in effect during the pertinent 
time-period (March 1995 to February 2002), there would have 
to be pronounced intervertebral disc syndrome.  Under 
Diagnostic Code 5293, a 60 percent rating is awarded when 
there are persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  

Factual Background

The pertinent evidence of record in this case includes a 
September 1995 VA X-ray film report of the lumbar spine 
noting degenerative changes at L3-L4 and L4-L5.  Also of 
record is the report of a May 2000 VA examination.  The 
report indicates that the veteran injured his low back during 
service when lifting a heavy object.  He primarily had pain 
in the lumbar area.  He did not report having any radiation 
into the lower extremities.  After service, in 1969, he was 
involved in an accident where he was struck by a motor 
vehicle.  As a result of this accident, he had a right below 
knee amputation.  He also sustained 33 fractures of the left 
lower extremity.  He insisted that he had no back pain as a 
result of this accident.  He stated that his back pain was 
constant, and that he could not sit, stand or walk for more 
than one hour due to back pain.  He required medication on 
almost a constant basis.  He wore a brace and a right below 
knee prosthesis.  He also used a cane.    

Examination showed that the veteran walked with a severely 
abnormal gait due to a right below knee amputation and left 
foot drop.  He was also wearing a cervical brace.  The 
examiner noted that it was impossible to accurately determine 
range of motion of the lumbar spine due to the appellant's 
many injuries and disabilities.  He had a negative straight 
leg-raising test bilateral to 90 degrees.  When going beyond 
that, he complained of some mild low back discomfort.  There 
was some mild tenderness on palpation of the lumbar spine, 
but no paraspinal spasm could be elicited.  He had a +2 left 
ankle jerk, a +3 right knee jerk, and an absent left knee 
jerk.  April 2000 x-rays showed severe degenerative disk 
disease at L3-L4 and L4-L5 with spur formation.  This was 
also associated with facet osteoarthritis at the involved 
levels.    

A January 2002 outpatient VA treatment note indicates that 
the veteran was seen for evaluation of lumbar spine pain.  
His back pain was constant.  He had occasional left leg pain.  
The pain radiated down his left lateral thigh to his knee.  
Examination showed good strength in the lower extremities 
(5/5).  His deep tendon reflexes were 3+ ankle jerks, 3+ knee 
jerk on left, and 2+ knee jerk on the right.  

Because the issue before the Board involves the period from 
March 1, 1995 to February 19, 2002, VA medical examinations 
performed after that date will not be considered.

Analysis

Having considered the evidence of record, the Board finds 
that the criteria for a 60 percent rating for pronounced 
intervertebral disc syndrome have not been met.  The record 
does not show persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with only little 
intermittent relief.  The veteran's earliest and only 
examination, during the time period at issue, was a VA 
examination in 2000 that noted no radiating pain or muscle 
spasm.  The examiner did not specify the etiology of the 
veteran's absent knee jerk on the left at that time.  It is 
noted, however, that post-service private medical records 
from 1969 (when the appellant was struck by a vehicle), 
indicate that there appeared to be a perineal nerve palsy on 
the left.  In any event, a January 2002 VA examination did 
not indicate that there was an absence of knee jerk.  
Further, while the 2002 treatment report noted complaints of 
radiation of pain to the left thigh, this was noted to be 
occasional.  The Board finds that these symptoms are not 
indicative of pronounced intervertebral disc syndrome.  
Therefore, a rating in excess of 40 percent for the period 
from March 1, 1995, to February 19, 2002, is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

An increased rating for degenerative disc disease at the 
level of the 3rd and 4th, and 4th and 5th lumbar vertebrae, for 
the period from March 1, 1995, to February 19, 2002, is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


